UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to 000-22537-01 (Commission File Number) NATIONAL PENN BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) Pennsylvania 23-2215075 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) Philadelphia and Reading Avenues, Boyertown, PA (Address of Principal Executive Offices) 19512 (Zip Code) Registrant’s telephone number, including area code: (610) 367-6001 (Former Name or Former Address, if Changed Since Last Report):N/A Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX No . Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.)(Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 6, 2008 Common Stock (no stated par value) (No.) Shares:79,481,214 -1- TABLE OF CONTENTS Part I - Financial Information. Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 Part II - Other Information. Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 36 Item 4. Submission of Matters to a Vote of Security Holders 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 38 Exhibits 39 -2- PART I – FINANCIAL INFORMATION Item 1.Financial Statements NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in thousands) March 31, 2008 December 31, 2007 ASSETS Cash and due from banks $ 172,135 $ 104,292 Interest-bearing deposits with banks 29,520 7,228 Federal funds sold 4,000 - Total cash and cash equivalents 205,655 111,520 Investment securities held to maturity (Fair value approximates $269,381 and $247,444 for 2008 and 2007, respectively) 271,381 243,595 Investment securities available for sale, at fair value 1,669,200 1,137,426 Loans and leases held for sale 5,711 3,823 Loans and leases, less allowance for loan and lease losses of $81,631 and $54,897 for 2008 and 2007, respectively 5,925,522 3,816,533 Premises and equipment, net 109,746 61,214 Premises held for sale 3,894 - Accrued interest receivable 35,752 26,430 Bank owned life insurance 189,050 102,407 Goodwill 545,484 261,552 Other intangible assets, net 42,139 16,160 Unconsolidated investments under the equity method 12,609 11,490 Other assets 91,971 32,271 TOTAL ASSETS $ 9,108,114 $ 5,824,421 LIABILITIES Deposits Non-interest bearing deposits $ 768,154 $ 522,716 Interest-bearing deposits 5,335,413 3,423,447 Total deposits 6,103,567 3,946,163 Securities sold under repurchase agreements and federal funds purchased 642,733 484,223 Short-term borrowings 35,848 12,800 Long-term borrowings 1,020,393 617,183 Subordinated debentures (Fair value approximates $63,688 and $62,676 for 2008 and 2007) 141,009 139,997 Accrued interest payable and other liabilities 118,527 60,108 TOTAL LIABILITIES 8,062,077 5,260,474 SHAREHOLDERS' EQUITY Preferred stock, no stated par value; authorized 1,000,000 shares, none issued - - Common stock, no stated par value; authorized 100,000,000 shares, issued and outstanding 2008 - 79,410,734; 2007 - 49,068,819;net of shares in Treasury: 2008 - 5,064; 2007 - 544,061 975,744 491,011 Retained earnings 95,859 85,242 Accumulated other comprehensive (loss) (25,485 ) (4,281 ) Treasury stock (81 ) (8,025 ) TOTAL SHAREHOLDERS' EQUITY 1,046,037 563,947 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 9,108,114 $ 5,824,421 The accompanying notes are an integral part of these financial statements. -3- NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended March 31, (dollars in thousands, except per share data) 2008 2007 INTEREST INCOME Loans and leases, including fees $ 88,767 $ 65,376 Investment securities Taxable 14,494 9,444 Tax-exempt 7,009 5,522 Federal funds sold and deposits in banks 133 51 Total interest income 110,403 80,393 INTEREST EXPENSE Deposits 36,669 29,687 Securities sold under repurchase agreements and federal funds purchased 5,245 5,103 Short-term borrowings 29 38 Long-term borrowings 12,046 7,639 Total interest expense 53,989 42,467 Net interest income 56,414 37,926 Provision for loan and lease losses 3,410 1,075 Net interest income after provision for loanand lease losses 53,004 36,851 NONINTEREST INCOME Wealth management income 7,608 4,063 Service charges on deposit accounts 5,261 4,098 Bank owned life insurance income 1,580 1,473 Other operating income 1,825 2,062 Net gains on sale of investment securities - 569 Mortgage banking income 591 876 Insurance commissions and fees 3,806 2,200 Cash management and electronic banking fees 2,928 1,942 Equity in undistributed net earnings(loss) of unconsolidated 612 (589 ) investments Total non-interest income 24,211 16,694 NONINTEREST EXPENSE Salaries, wages and employee benefits 29,230 20,499 Net premises and equipment 8,007 5,068 Advertising and marketing expenses 1,433 1,115 Other operating expenses 10,244 7,084 Total non-interest expense 48,914 33,766 Income before income taxes 28,301 19,779 Income tax expense 6,708 4,296 NET INCOME $ 21,593 $ 15,483 PER SHARE OF COMMON STOCK Basic earnings $ 0.33 $ 0.31 Diluted earnings $ 0.33 $ 0.31 Dividends paid in cash $ 0.1700 $ 0.1626 The accompanying notes are an integral part of these financial statements. -4- NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY Accumulated Other Common Retained Comprehensive Treasury Comprehensive (dollars in thousands) Shares Value Earnings Income Stock Total Income Balance at December 31, 2007, as previously reported 49,068,819 $ 491,011 $ 85,242 $ (4,281 ) $ (8,025 ) $ 563,947 Cumulative effect of adoption of EITF 06-4 - - (2,151 ) - - (2,151 ) Balance at December 31, 2007, as revised 49,068,819 491,011 83,091 (4,281 ) (8,025 ) 561,796 Net income - - 21,593 - - 21,593 $ 21,593 Cash dividends declared - - (8,825 ) - - (8,825 ) 3% stock dividend - Shares issued under share-based plans, net of excess tax benefits 426,511 1,276 - - 2,685 3,962 Share-based compensation - 505 - - - 505 Shares issued for the acquisition of Christiana 2,732,813 43,839 - - - 43,839 Shares issued for the acquisition of KNBT 27,205,548 439,112 - - 5,623 444,735 Other comprehensive (loss), net of reclassificaiton adjustment and taxes - - - (21,204 ) - (21,204 ) (21,204 ) Total comprehensive income - $ 389 Treasury shares purchased (22,957 ) - - - (364 ) (364 ) Balance at March 31, 2008 79,410,734 $ 975,744 $ 95,859 $ (25,485 ) $ (81 ) $$ 1,046,037 March 31, 2008 Before Tax (expense) Net of Tax Amount Benefit Tax Amount Unrealized (losses) on securities Unrealized holding (loses) arising during period $ (32,622 ) $ 11,418 $ (21,204 ) Less: Reclassification adjustment for gains realized in net income - - - Other comprehensive (loss), net $ (32,622 ) $ 11,418 $ (21,204 ) Accumulated Other Common Retained Comprehensive Treasury Comprehensive (dollars in thousands) Shares Value Earnings Income Stock Total Income Balance at December 31, 2006, as previously reported 49,379,056 $ 467,288 $ 77,665 $ 1,861 $ (3,945 ) $ 542,869 Cumulative effect of adoption of FAS No. 159 - - (1,732 ) - - (1,732 ) Balance at December 31, 2006, as revised 49,379,056 467,288 75,933 1,861 (3,945 ) 541,137 Net income - - 15,483 - - 15,483 $ 15,483 Cash dividends declared - - (8,048 ) - - (8,048 ) Shares issued under share-based plans 195,879 (1,365 ) - - 3,753 2,388 Share-based compensation - 632 - - - 632 Other comprehensive (loss), net of reclassification adjustment and taxes - - - (1,148 ) - (1,148 ) (1,148 ) Total comprehensive income - $ 14,335 Treasury shares purchased (31,869 ) - - - (596 ) (596 ) Balance at March 31, 2007 49,543,066 $ 466,555 $ 83,368 $ 713 $ (788 ) $ 549,848 March 31, 2007 Before Tax Amount Tax (expense) Benefit Net of Tax Amount Unrealized (losses) on securities Unrealized holding (loses) arising during period $ (1,197 ) $ 419 $ (778 ) Less: Reclassification adjustment for gains realized in net income 569 (199 ) 370 Other comprehensive (loss), net $ (1,766 ) $ 618 $ (1,148 ) The accompanying notes are an integral part of these statements. -5- NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) Three Months Ended March 31, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 21,593 $ 15,483 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan and lease losses 3,410 1,075 Share-based compensation expense 505 632 Depreciation and amortization 4,621 2,541 Deferred income tax expense (498 ) (22 ) Amortization of premiums and discounts on investment securities, net 667 964 Undistributed (earnings) losses of equity-method investments, net (612 ) 589 Gains on sales of investment securities, net - (569 ) Loans originated for resale (37,337 ) (52,698 ) Proceeds from sales of loans 37,817 53,782 Gains on sales of loans, net (480 ) (1,084 ) Gains on sales of other real estate owned, net - (99 ) Decrease (increase) in fair value of subordinated debt 1,012 (151 ) Changes in assets and liabilities: Decrease in accrued interest receivable 1,491 545 Decrease in accrued interest payable (158 ) (248 ) Increase in other assets (33,406 ) (1,516 ) Increase (decrease) in other liabilities 17,058 (2,371 ) Net cash provided by operating activities 15,683 16,853 CASH FLOWS FROM INVESTING ACTIVITIES Cash equivalents received in excess of cash paid for business acquired 36,426 - Proceeds from maturities of investment securities held to maturity 3,169 2,418 Proceeds from sales of investment securities available for sale 10,050 1,467 Proceeds from maturities of investment securities available for sale 110,717 27,422 Purchase of investment securities available for sale (43,176 ) (69,258 ) Net increase in loans and leases (159,980 ) (47,218 ) Purchases of premises and equipment (5,510 ) (1,041 ) Proceeds from the sale of other real estate owned - 1,327 Net cash used in investing activities (48,304 ) (84,883 ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase (decrease) in interest and non-interest-bearing demand deposits and savings accounts 92,842 (40,598 ) Net increase (decrease) in certificates of deposits 6,486 (54,353 ) Net increase in securities sold under agreements to repurchase and federal funds purchased 48,165 179,342 Net increase (decrease) in short-term borrowings 20,398 (6,862 ) Proceeds from new long-term borrowings 100,000 100,000 Repayments of long-term borrowings (134,754 ) (112,770 ) Shares issued under share-based plans 2,663 2,161 Excess tax benefits on share-based plans 146 227 Purchase of treasury stock (364 ) (596 ) Cash dividends (8,825 ) (8,048 ) Net cash provided by financing activities 126,757 58,503 Net increase (decrease) in cash and cash equivalents 94,135 (9,527 ) Cash and cash equivalents at beginning of year 111,520 111,203 Cash and cash equivalents at March 31, $ 205,655 $ 101,676 The accompanying notes are an integral part of these statements. -6- UNAUDITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of National Penn Bancshares,Inc. ("National Penn" or "the Company") have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information.The financial information included herein is unaudited; however, such information reflects all adjustments (consisting solely of normal recurring adjustments, unless otherwise noted) which are, in the opinion of management, necessary to a fair statement of the results for the interim periods.All significant intercompany balances and transactions have been eliminated. The financial statements presented include the results of Christiana Bank & Trust Company ("Christiana") since its acquisition on January 4, 2008 and KNBT Bancorp, Inc. ("KNBT") since its acquisition on February 1, 2008.Share and per share results for the three-months ended March 31, 2007 have been restated for a 3% stock dividend paid September 28, 2007. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2007.The results of operations for the three-month period ended March 31, 2008 are not necessarily indicative of the results to be expected for the full year. 2.ACQUISITIONS AND DISPOSITIONS Acquisition of Christiana On January 4, 2008, the Company completed its acquisition of Christiana.Under the terms of the merger agreement, each outstanding share of Christiana common stock (a total of 1,524,327 shares) was exchanged for 2.241 shares of National Penn common stock, $37.69 in cash, or a combination of both, resulting in the issuance of 2,732,813 shares of National Penn common stock and payment of approximately $11.49 million in cash.The aggregate purchase price was approximately $55.9 million, including 317,395 outstanding stock options to purchase shares of Christiana common stock that were converted into options to purchase 871,945 shares of National Penn common stock, with an exercise price ranging from $3.41 to $6.60 per share.Christiana is included in the Company’s financial results from the date of acquisition, January 4, 2008. The acquisition price resulted in recording $36.1 million of goodwill, which is the excess of the cost of the entity over the fair value of its net assets at the time of the acquisition.This goodwill is not expected to be deductible for tax purposes.Other intangible assets amounting to $2.3 million were also identified in the transaction, with an amortization period of ten years.The company acquired assets, loans and deposits of $144.8 million, $122.3 million and $117.3 million, respectively. The primary reasons for acquiring Christiana were for the Company to be able to expand its customer base into new territory, further grow its wealth management operations, enhance its earnings capacity, and to a lesser extent, provide cost savings through consolidation of operations. Greenville, Delaware based Christiana operates two offices in Delaware.Christiana Corporate Services, Inc., a wholly owned subsidiary of Christiana, provides commercial domicile and agency services in Delaware.Monarch Management Services LLC, wholly owned by Christiana Corporate Services, Inc., provides commercial domicile services in Delaware.Christiana Trust Company LLC, a Nevada non-depository trust company, wholly owned by Christiana, provides commercial domicile and trust services in Nevada. Acquisition of KNBT On February 1, 2008, the Company completed its acquisition of KNBT.Under the terms of the merger agreement, each outstanding share of KNBT common stock (a total of 26,413,153 shares) was exchanged for 1.03 shares of National Penn common stock, resulting in the issuance of 27,205,548 shares of National Penn common stock.The total purchase price was valued at approximately $451.7 million, including 2,087,612 outstanding stock options to purchase shares of KNBT common stock which were converted into options to purchase 2,150,240 shares of National Penn common stock, with an exercise price ranging from $3.78 to $16.08 per share.KNBT is included in the Company’s financial results from the date of acquisition, February 1, 2008. The acquisition price resulted in the recording of $247.9 million of goodwill and $25.3 million in other identifiable intangible assets, with an amortization period of ten years.This goodwill is not expected to be deductible for tax purposes. -7- The Company acquired $3.0 billion in assets, and loans and deposits of $1.8 billion and $1.9 billion, respectively, as detailed in the following table: (dollars in thousands) Balance Sheet Acquired January 31, 2008 Assets: Cash and cash equivalents $ 44,831 Securities 666,064 Loans 1,831,367 Premises and equipment 45,851 Goodwill 247,858 Indentifiable Intangibles 25,265 Deferred Taxes 18,468 Other assets 99,532 Total Assets: $ 2,979,236 Liabilities Deposits $ 1,940,800 Borrowings 548,805 Other Liabilities 37,915 Total Liabilities $ 2,527,520 Net assets acquired $ 451,716 The primary reasons for acquiring KNBT were for the Company to be able to expand its customer base into new territory, enhance its already existing Lehigh Valley presence, further grow its wealth management operations, enhance its earnings capacity, and provide significant cost savings through consolidation of operations. The following table details pro forma financial results for KNBT and National Penn for the three months ended March 31, 2008 and 2007, assuming that the merger took place January 1, 2008 and 2007, respectively: (dollars in thousands) Pro-forma 3/31/08 Pro-forma 3/31/07* Total revenue $ 87,101 $ 84,629 Non-interest expense 55,733 53,907 Pre tax net income 31,368 30,722 Income tax 7,753 7,859 Net income 23,615 22,863 Basic EPS $ 0.32 $ 0.30 Diluted EPS $ 0.32 $ 0.29 *Pro-forma results do not include Christiana. -8- 3.LOANS The Company identifies a loan as impaired when it is probable that interest and principal will not be collected according to the contractual terms of the loan agreement.The balance of impaired loans was $22.7 million on March 31, 2008.The total balance of impaired loans with a specific valuation allowance at March 31, 2008 was $7.0 million.Impaired loans acquired from KNBT were recorded net of specific reserves of $227,000 in accordance with SOP03-3 (Accounting for Certain Loans or Debt Securities Acquired in a Transfer).The specific valuation allowance allocated to these impaired loans was $1.8 million.The total balance of impaired loans without a specific valuation allowance was $15.7 million. The balance of impaired loans was $15.2 million at December 31, 2007.The total balance of impaired loans with a valuation allowance at December 31, 2007 was $613,000; the specific valuation allowance allocated to these impaired loans was $613,000.The total balance of impaired loans without a specific valuation allowance at December 31, 2007 was $14.6 million. The Company recognizes income on impaired loans under the cash basis when the loans are both current and the collateral on the loan is sufficient to cover the outstanding obligation to the Company.If these factors do not exist, the Company will not recognize income on such loans. 4.SHAREHOLDERS’ EQUITY On April 23, 2008, the Company's Board of Directors declared a cash dividend of $0.17 per share to be paid on May 17, 2008, to shareholders of record on April 30, 2008. On January 15, 2008, the Company’s Board of Directors declared a cash dividend of $0.17 per share paid on February 15, 2008, to shareholders of record on January 30, 2008. The Company’s Board of Directors has authorized the repurchase of up to 2,121,800 shares of the Company’s common stock to be used to fund the Company’s dividend reinvestment plan, share compensation plans, share-based benefit plans, and employee stock purchase plan.As of December 31, 2007, the Company repurchased a total of 1,471,416 shares under this repurchase authorization.For the three-months ended March 31, 2008, an additional 22,957 shares were repurchased at an average price of $15.87 per share. 5.EARNINGS PER SHARE The components of the Company’s basic and diluted earnings per share are as follows: Three-Months Ended March 31, 2008 (dollars in thousands, except per share data) Income (numerator) Shares (denominator) Per Share Amount Basic earnings per share Net income available to common stockholders $ 21,593 65,191 $ 0.33 Effect of dilutive securities: Options - 709 - Diluted earnings per share Net income available to common stockholders plus assumed conversions $ 21,593 65,900 $ 0.33 Restricted shares of 34,081 with an average grant price of $17.79 and options to purchase shares of common stock totaling 1,435,101 with grant prices of $17.67 to $21.49 per share were outstanding for the three months ended March 31, 2008.The restricted shares were not included in the computation of diluted earnings per share as the contingencies related to these shares were not met at March 31, 2008.The options were not included in the computation of diluted earnings per share because for the three months ended March 31, 2008 the option exercise price was greater than the average market price. -9- Three-Months Ended March 31, 2007 (dollars in thousands, except per share data) Income (numerator) Shares (denominator) Per Share Amount Basic earnings per share Net income available to common stockholders $ 15,483 49,488 $ 0.31 Effect of dilutive securities: Options - 747 - Diluted earnings per share Net income available to common stockholders plus assumed conversions $ 15,483 50,235 $ 0.31 Restricted shares of 18,406 with a grant price of $19.49 and options to purchase shares of common stock totaling 1,824,283 with grant prices of $19.45 to $21.50 per share were outstanding for the three months ended March 31, 2007. The restricted shares were not included in the computation of diluted earnings per share as the contingencies related to these shares had not been met at March 31, 2007.The options were not included in the computation of diluted earnings per share for the three months ended March 31, 2007 because the option exercise price was greater than the average market price. 6.SEGMENT REPORTING SFAS No. 131, Segment Reporting, establishes standards for public business enterprises to report information about operating segments in their annual financial statements and requires that those enterprises report selected information about operating segments in subsequent interim financial reports issued to shareholders.It also established standards for related disclosure about products and services, geographic areas, and major customers.Operating segments are components of an enterprise, which are evaluated regularly by the chief operating decision-maker in deciding how to allocate and assess resources and performance.The Company’s chief operating decision-maker is the Chief Executive Officer.The Company has applied the aggregation criteria set forth in SFAS No. 131 for its National Penn operating segments to create one reportable segment, “Community Banking.” The Company’s community banking segment consists of commercial and retail banking.The community banking business segment is managed as a single strategic unit, which generates revenue from a variety of products and services provided by National Penn Bank ("NPB") and Christiana.For example, commercial lending is dependent upon the ability of NPB and Christiana to fund itself with retail deposits and other borrowings and to manage interest rate and credit risk.This situation is also similar for consumer and residential mortgage lending.The goodwill from the KNBT and Christiana acquisitions allocated to this reportable segment is $277.8 million. The Company has also identified several other operating segments.These non-reportable segments include wealth management, insurance, leasing, and the Parent and are included in the “Other” category.These operating segments within the Company’s operations do not have similar characteristics to the community banking operations and do not individually or in the aggregate meet the quantitative thresholds requiring separate disclosure.The operating segments in the “Other” category earn revenues primarily through the generation of fee income and are also aggregated based on their similar economic characteristics, products and services, type or class of customer, methods used to distribute products and services and/or nature of their regulatory environment.The identified segments reflect the manner in which financial information is currently evaluated by management.The goodwill from the KNBT and Christiana acquisitions allocated to these non-reportable segments is $6.2 million. The accounting policies used in this disclosure of operating segments are the same as those described in the summary of significant accounting policies.The consolidating adjustments reflect certain eliminations of inter-segment revenues, cash and investment in subsidiaries. -10- Reportable segment-specific information and reconciliation to consolidated financial information is as follows: (dollars in thousands) As of and for the Three Months Ended March 31, 2008 Community Banking Other Consolidated Total assets $ 7,835,602 $ 1,272,512 $ 9,108,114 Total deposits 6,103,567 - 6,103,567 Net interest income (loss) 57,730 (1,316 ) 56,414 Total non-interest income 13,409 10,802 24,211 Total non-interest expense 39,310 9,604 48,914 Net income (loss) 21,750 (157 ) 21,593 As of and for the Three Months Ended March 31, 2007 Community Banking Other Consolidated Total assets $ 4,782,108 $ 737,944 $ 5,520,052 Total deposits 3,730,682 - 3,730,682 Net interest income (loss) 39,643 (1,717 ) 37,926 Total non-interest income 10,018 6,676 16,694 Total non-interest expense 27,755 6,011 33,766 Net income (loss) 16,195 (712 ) 15,483 7.SHARE-BASED COMPENSATION At March 31, 2008, the Company had certain compensation plans authorizing the Company to grant various share-based employee and non-employee director awards, including common stock, options, restricted stock, restricted stock units and other stock-based awards (collectively, “Plans”).The Company accounts for these Plans in accordance with Statement of Financial Accounting Standards No. 123(R), Share Based Payment. A total of 5.3 million shares of common stock have been made available for awards to be granted under these Plans through November 30, 2014.As of March 31, 2008, 3.8 million of these shares remain available for issuance.The Company has 210,314 awards expiringduring the next twelve months ended March 31, 2009, that will likely be exercised or converted and for which the Company may, but is not required to, repurchase shares for use in those circumstances. Share-based compensation expense is included in salaries, wages and employee benefits expense in the unaudited Consolidated Statements of Income in this Report.Share-based compensation expense of $505,000 and $632,000 and a related income tax benefit of$177,000 and $221,000 were recognized for the three months ended March 31, 2008 and 2007, respectively.Total cash received during the three months ended March 31, 2008 for activity under the Plans was $2.7 million. The total intrinsic value (market value on the date of exercise less the grant price) of stock options exercised duringthe three months ended March 31, 2008 and 2007 was $2.5 million and $1.6 million, respectively.The tax benefit recognizedfor option exercises duringthe three months ended March 31, 2008 totaled $795,000. As of March 31, 2008, there was $2.8 million of total unrecognized compensation cost related to un-vestedstock options; that cost is expected to be recognized over a weighted-average period of less than five years.
